DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 34 is objected to because of the following informalities: Claim 34 recites “’carbazole” which appears to be a typographical error of “carbazole”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, 22-23, 30, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 19 recites that “X5-X12 are each C” which renders the scope of the claim confusing for the following reasons. Claim 19 depends from claim 17, and claim 17 ultimately depends from claim 1. Claim 1 recites that ring C is a fused ring structure comprising three or more fused heterocyclic or carbocyclic rings. However, if X5-X12 are each C, then the ligand in claim 17 only contains two (2) carbocyclic rings and one (1) heterocyclic ring. Accordingly, it is unclear how the ligand recited in claim 19 meets the requirement recited in claim 1 that ring C is a fused ring structure comprising three or more fused heterocyclic or carbocyclic rings.

Claim 20 recites the limitation that “at least one of X5-X12 is N” which renders the scope of the claim confusing for the following reasons. Claim 20 depends from claim 17, and claim 17 ultimately depends from claim 1. Claim 1 recites that ring C is a fused ring structure comprising three or more fused heterocyclic or carbocyclic rings. However, X5-X12 are each C and one of X1 to X4 is N, then the ligand in claim 17 only contains two (2) carbocyclic rings and one (1) heterocyclic ring. Accordingly, it is unclear how the ligand recited in claim 20 meets the requirement recited in claim 1 that ring C is a fused ring structure comprising three or more fused heterocyclic or carbocyclic rings.

Claim 22 recites ligands such as :

    PNG
    media_image1.png
    275
    349
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    253
    217
    media_image2.png
    Greyscale

which renders the scope of the claim confusing for the following reasons. Claim 22 depends from claim 1, and claim 1 recites that ring C is a fused ring structure comprising three or more fused heterocyclic or carbocyclic rings. Thus, ring C comprises three (3) or more carbocyclic rings or three (3) or more heterocyclic rings. However, the ligands above comprise either two (2) heterocyclic rings and one (1) carbocyclic ring, or two (2) carbocyclic rings and one (1) heterocyclic ring. Accordingly, it is unclear how these ligands meet the requirement recited in claim 1 that ring C is a fused ring structure comprising three or more fused heterocyclic or carbocyclic rings.

Claim 23 recites ligands such as:

    PNG
    media_image3.png
    211
    211
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    223
    173
    media_image4.png
    Greyscale
,
which renders the scope of the claim confusing for the following reasons. Claim 23 depends from claim 1, and claim 1 recites that ring C is a fused ring structure comprising three or more fused heterocyclic or carbocyclic rings. Thus, ring C comprises three (3) or more carbocyclic ring or three (3) or more heterocyclic rings. However, the ligands above comprise either two (2) heterocyclic rings and one (1) carbocyclic ring, or two (2) carbocyclic rings and one (1) heterocyclic ring. Accordingly, it is unclear how these ligands meet the requirement recited in claim 1 that ring C is a fused ring structure comprising three or more fused heterocyclic or carbocyclic rings

Claim 42 recites compounds such as:

    PNG
    media_image5.png
    224
    261
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    211
    285
    media_image6.png
    Greyscale
,
and 
    PNG
    media_image7.png
    253
    328
    media_image7.png
    Greyscale
,
which renders the scope of the claim confusing for the following reasons. Claim 42 depends from claim 1, and claim 1 recites that ring C is a fused ring structure comprising three or more fused heterocyclic or carbocyclic rings. Thus, ring C comprises three (3) or more carbocyclic ring or three (3) or more heterocyclic rings. However, the compounds above comprise either two (2) heterocyclic rings and one (1) carbocyclic ring, or two (2) carbocyclic rings and one (1) heterocyclic ring. Accordingly, it is unclear how these compounds meet the requirement recited in claim 1 that ring C is a fused ring structure comprising three or more fused heterocyclic or carbocyclic rings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 13, 17-18, 20, 22, 24, 31, and 38 are rejected under 35 U.S.C. 102(a1) as being anticipated by Han et al (CN 10882154, cited on IDS filed on 10/29/2020, see attached English language translation).

Regarding claim 1, Han et al discloses the following compound (Page 4 - Compound 41):

    PNG
    media_image8.png
    386
    444
    media_image8.png
    Greyscale
.
This compound comprises to ligand LA given by recited Formula I, i.e.

    PNG
    media_image9.png
    352
    220
    media_image9.png
    Greyscale

where X1 to X4 are C; X1a to X4a are C; Z is C; and R1 is an alkyl. Ring C contains three (3) fused rings, i.e. two heterocyclic rings and one (1) carbocyclic ring. RA is an alkyl; and RB and RC are H. The ligand is complexed to the metal (M) Ir.

	Regarding claim 2, Han et al teaches all the claim limitations as set forth above. As discussed above, RA is an alkyl; and RB and RC are H.

Regarding claim 3, Han et al teaches all the claim limitations as set forth above. As discussed above, X1 to X4 are C.

Regarding claim 4, Han et al teaches all the claim limitations as set forth above. As discussed above, R1 is an alkyl group.

Regarding claim 10, Han et al teaches all the claim limitations as set forth above. From the compound disclosed by the reference, recited ring C comprises two (2) 6-membered rings and one (1) 5-membered ring.

Regarding claim 13, Han et al teaches all the claim limitations as set forth above. From the compound disclosed by the reference the recited group X2 is joined to ring A.

Regarding claim 17, Han et al teaches all the claim limitations as set forth above. In the compound of the reference, the recited Formula (II), i.e.

    PNG
    media_image10.png
    424
    251
    media_image10.png
    Greyscale

X is O, X9 is N; X10 to X12 are C; and X5-X8 are C.

Regarding claim 18, Han et al teaches all the claim limitations as set forth above. As discussed above, X is O

Regarding claim 20, Han et al teaches all the claim limitations as set forth above. As discussed above, X9 is N.

Regarding claim 22, Han et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited ligand:

    PNG
    media_image11.png
    455
    269
    media_image11.png
    Greyscale

where X is O and RD is H.

Regarding claim 24, Han et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the compound with the formula Ir(LA)2(LB), where LB is a bidentate ligand.

Regarding claim 31, Han et al discloses an organic light emitting device comprising an anode, a cathode, and an organic layer, i.e. a light emitting layer, disposed between the anode and cathode (Page 6). The light emitting layer comprises the following compound (Page 4 - Compound 41):

    PNG
    media_image8.png
    386
    444
    media_image8.png
    Greyscale
.
This compound comprises to ligand LA given by recited Formula I, i.e.

    PNG
    media_image9.png
    352
    220
    media_image9.png
    Greyscale

where X1 to X4 are C; X1a to X4a are C; Z is C; and R1 is an alkyl. Ring C contains three (3) fused rings, i.e. two heterocyclic rings and one (1) carbocyclic ring. RA is an alkyl; and RB and RC are H. The ligand is complexed to the metal (M) Ir.

Regarding claim 38, Han et al discloses an organic light emitting device, i.e. a consumer product, comprising an anode, a cathode, and an organic layer, i.e. a light emitting layer, disposed between the anode and cathode. The light emitting layer comprises the following compound (Page 4 - Compound 41):

    PNG
    media_image8.png
    386
    444
    media_image8.png
    Greyscale
.
This compound comprises to ligand LA given by recited Formula I, i.e.

    PNG
    media_image9.png
    352
    220
    media_image9.png
    Greyscale

where X1 to X4 are C; X1a to X4a are C; Z is C; and R1 is an alkyl. Ring C contains three (3) fused rings, i.e. two heterocyclic rings and one (1) carbocyclic ring. RA is an alkyl; and RB and RC are H. The ligand is complexed to the metal (M) Ir.

In light of the above, it is clear that Han et al anticipates the presently recited claims.

Claims 1-3, 10, 13, 17, 19, 24, 28, 31, and 38 are rejected under 35 U.S.C. 102(a1) as being anticipated by Inoue et al (US 2014/0339526, cited on IDS filed on 10/29/2020).

Regarding claim 1, Inoue et al discloses the following compound (Page 8 – 105):

    PNG
    media_image12.png
    425
    521
    media_image12.png
    Greyscale
,
corresponding to recited Formula (I), where X1, X3, and X4 are C; X2 is N; and Z is C. Ring C is a carbazole ring, i.e. a fused ring structure comprising two (2) fused carbocyclic rings, i.e. benzene, and one (1) heterocyclic ring, i.e. furan. The recited group R1 is a methyl, i.e. an alkyl, the recited group RA is an alkyl; and RB and RC are H.

Regarding claim 2, Inoue et al teaches all the claim limitations as set forth above. As discussed above, RA is an alkyl; and RB and RC are H.

Regarding claim 3, Inoue et al teaches all the claim limitations as set forth above. As discussed above, R1 is an alkyl.

Regarding claim 10, Inoue et al teaches all the claim limitations as set forth above. As discussed above, ring C comprises two (2) 6-membered rings and one 5-membered ring.

Regarding claim 13, Inoue et al teaches all the claim limitations as set forth above. From the compound disclosed by the reference, X3 is joined to ring A.

Regarding claim 17, Inoue et al teaches all the claim limitations as set forth above. From discussion above, the reference discloses a compound encompassed by recited Formula (II), where X is N-R, where R is benzene; and X5-X12 are C.

Regarding claim 19, Inoue et al teaches all the claim limitations as set forth above. As discussed above, X5-X12 are C.

Regarding claim 24, Inoue et al teaches all the claim limitations as set forth above. Additionally, the compound disclosed by the reference is M(LA)2(LB), where LB is a bidentate ligand; x is two (2); and y is one (1).

Regarding claim 28, Inoue et al teaches all the claim limitations as set forth above. From the compound disclosed by the reference, the recited ligand LB is:

    PNG
    media_image13.png
    106
    107
    media_image13.png
    Greyscale

where Ra and Rc are alkyl and Rb is H.

Regarding claim 31, Inoue et al discloses tan organic light emitting device comprising an anode, a cathode and a light emitting layer, i.e. an organic layer, disposed between the anode and cathode ([0064]-[0065]). The light emitting layer comprises the following compound ([0064]-[0065] and Page 8 – 105):

    PNG
    media_image12.png
    425
    521
    media_image12.png
    Greyscale
,
corresponding to recited Formula (I), where X1, X3, and X4 are C; X2 is N; and Z is C. Ring C is a carbazole ring, i.e. a fused ring structure comprising two (2) fused carbocyclic rings, i.e. benzene, and one (1) heterocyclic ring, i.e. furan. The recited group R1 is a methyl, i.e. an alkyl, the recited group RA is an alkyl; and RB and RC are H.

Regarding claim 38, Inoue et al discloses an organic light emitting device, i.e. a consumer product, comprising an anode, a cathode and a light emitting layer, i.e. an organic layer, disposed between the anode and cathode ([0064]-[0065]). The light emitting layer comprises the following compound ([0064]-[0065] and Page 8 – 105):

    PNG
    media_image12.png
    425
    521
    media_image12.png
    Greyscale
,
corresponding to recited Formula (I), where X1, X3, and X4 are C; X2 is N; and Z is C. Ring C is a carbazole ring, i.e. a fused ring structure comprising two (2) fused carbocyclic rings, i.e. benzene, and one (1) heterocyclic ring, i.e. furan. The recited group R1 is a methyl, i.e. an alkyl, the recited group RA is an alkyl; and RB and RC are H.

In light of the above, it is clear that Inoue et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2014/0339526, cited on IDS filed on 10/29/2020).

The discussion with respect to Inoue et al as set forth in Paragraph 12 above is incorporated here by reference.

Regarding claim 34, Inoue et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a host comprising a carbazole group, i.e. 9-[4-(5-phenyl-1,3,4-oxadiazol-2-yl)phenyl]-9H-carbazole ([0077]).
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claims 1-4, 10, 13, 17-19, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0141526, cited on IDS filed on 10/29/2020).

Regarding claim 1, Lee et al discloses the following compound (Page 13 – Formula 1(11)):

    PNG
    media_image14.png
    380
    368
    media_image14.png
    Greyscale
,
where Q1-Q3 are -CH3, i.e. alkyls ([0135] and [0137]); R1 to R8 are H ([0135] and [0141]); R11 is -CH3 ([0135] and [0148]); R13 is -CH3 ([0135] and [0148]); and X1 is O or S ([0135]).
Accordingly, the reference discloses a compound comprising ligand LA given by recited Formula I, i.e.

    PNG
    media_image9.png
    352
    220
    media_image9.png
    Greyscale

where X1 to X4 are C; X1a to X4a are C; Z is C; and R1 is an alkyl. Ring C contains three (3) fused rings, i.e. two heterocyclic rings and one (1) carbocyclic ring. RA is a silyl group; and RB and RC are H. The ligand is complexed to the metal (M) Ir.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Lee et al teaches all the claim limitations as set forth above. As discussed above, RA is a silyl group; and RB and RC are H.

Regarding claim 3, Lee et al teaches all the claim limitations as set forth above. As discussed above, X1-X4 are C.

Regarding claim 4, Lee et al teaches all the claim limitations as set forth above. As discussed above, R1 is an alkyl group.

Regarding claim 10, Lee et al teaches all the claim limitations as set forth above. As discussed above, recited ring C comprises two (2) 6-membered ring and one (1) 5-membered ring.

Regarding claim 13, Lee et al teaches all the claim limitations as set forth above. From the compound of the reference, it is clear that X2 is joined to ring A.

Regarding claim 17, Lee et al teaches all the claim limitations as set forth above. In the compound of the reference, in recited Formula (II), i.e.

    PNG
    media_image10.png
    424
    251
    media_image10.png
    Greyscale

X is O or S and X1 to X12 are C.

Regarding claim 18, Lee et al teaches all the claim limitations as set forth above. As discussed above X is O.

Regarding claim 19, Lee et al teaches all the claim limitations as set forth above. As discussed above X5-X12 are C.

Regarding claim 19, Lee et al teaches all the claim limitations as set forth above. Additionally, from the discussion above, it is clear that the compound disclosed by the reference is given by the formula M(LA)2(LB), where LB is a bidentate ligand.

Regarding claim 28, Lee et al teaches all the claim limitations as set forth above. From the compound disclosed by the reference, the recited ligand LB is:


    PNG
    media_image15.png
    287
    135
    media_image15.png
    Greyscale

where Y1-Y8 are C and Ra and Rb are H.

Claims 1-4, 10, 13, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US 2018/0097185, cited on IDS filed on 7/14/2020).

Regarding claim 1, Su et al discloses the following ligand coordinated to the metal Ir ([0029], [0094], and Page 30):

    PNG
    media_image16.png
    387
    310
    media_image16.png
    Greyscale
,
where X is O or S ([0074]); RA and RC are the same as RB and are H ([0075] and [0091]). RB represents a mono to tetra-substitution ([0018]). Thus, for a mono substitution RB can be a combination of an aryl group and an alkyl, where the aryl is phenyl and the alkyl is methyl, and for a di-substitution RB can be a combination of the methyl substituted phenyl and an alkyl such as methyl  ([0051], [0057], and [0075]).
Accordingly, the reference discloses a compound comprising ligand LA given by recited Formula I, i.e.

    PNG
    media_image9.png
    352
    220
    media_image9.png
    Greyscale

where X1 to X4 are C; X1a to X4a are C; Z is C; and R1 is an alkyl. Ring C contains four (4) fused rings, i.e. two heterocyclic rings and two (2) carbocyclic rings; RA, RB, and RC are H.
Alternatively, the reference discloses the following ligand (Page 6), 

    PNG
    media_image17.png
    321
    383
    media_image17.png
    Greyscale

where X is O or S ([0074]); RA and RC are the same as RB and H ([0075] and [0091]). RB represents a mono to tetra-substitution ([0018]). Thus, for a mono substitution RB can be a combination of an aryl group and an alkyl, where the aryl is phenyl and the alkyl is methyl, and for a di-substitution RB can be a combination of the methyl substituted phenyl and an alkyl such as methyl  ([0051], [0057], and [0075]).
Accordingly, the reference discloses a compound comprising ligand LA given by recited Formula I, i.e.

    PNG
    media_image9.png
    352
    220
    media_image9.png
    Greyscale

where X1 to X4 are C; X1a to X4a are C; Z is C; and R1 is an alkyl. Ring C contains four (4) fused rings, i.e. one (1) heterocyclic ring and three (3) carbocyclic rings; and RA, RB, and RC are H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Su et al teaches all the claim limitations as set forth above. As discussed above, RA, RB, and RC are H.

Regarding claim 3, Su et al teaches all the claim limitations as set forth above. As discussed above, X1-X4 are C.

Regarding claim 4, Su et al teaches all the claim limitations as set forth above. As discussed above, R1 is an alkyl group.

Regarding claim 10, Su et al teaches all the claim limitations as set forth above. Additionally, it is noted that recited ring C comprises three (3) 6-membered rings and one (1) 5-membered ring.

Regarding claim 13, Su et al teaches all the claim limitations as set forth above. Additionally, it is noted that X2 or X3 is joined to ring A.

Regarding claim 17, Su et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a ligand given by recited Formula II, i.e.

    PNG
    media_image10.png
    424
    251
    media_image10.png
    Greyscale

where X is O or S; X10 is N or C; and X1-X9 and X11-X12 are C. Two (2) substituents RC join to form a ring.

Regarding claim 18, Su et al teaches all the claim limitations as set forth above. As discussed above, X is O.

Regarding claim 19, Su et al teaches all the claim limitations as set forth above. As discussed above, X5 to X12 are C.

Regarding claim 20, Su et al teaches all the claim limitations as set forth above. As discussed above, X10 is N.

Regarding claim 21, Su et al teaches all the claim limitations as set forth above. As discussed above, two (2) substituents RC form a 6-membered ring.

Regarding claim 22, Su et al teaches all the claim limitations as set forth above. From the discussion above the reference discloses the recited ligand:

    PNG
    media_image18.png
    313
    254
    media_image18.png
    Greyscale

where X is O or S and RD is H.

Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US 2018/0097185, cited on IDS filed on 7/14/2020) as applied to claims 1-4, 10, 13, and 17-22 above, and in view of Xia et al (US 2010/0270916).

The discussion with respect to Su et al as set forth in Paragraph 18 above is incorporated here by reference.

Regarding claim 23, Su et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound with the ligand:

    PNG
    media_image19.png
    281
    200
    media_image19.png
    Greyscale
,
corresponds to recited LA4-1, where RC is H; RA is H; and RB is methyl. However, the reference does not explicitly disclose a ligand where R1 and RB are A, i.e. 

    PNG
    media_image20.png
    92
    76
    media_image20.png
    Greyscale
,
as given by M=310 of the present claims.
Xia et al discloses organometallic compounds comprising a deuterium substitution (Abstract). Specifically, the reference discloses that deuterium substitution can improve efficiency and stability because the atomic mass of deuterium is twice as great as that of hydrogen, which results in lower zero-point energy and lower vibration energy level ([0066]).  Additionally, the chemical bond lengths and bond angles involving deuterium are different than those involving hydrogen ([0066]). In particular, the van der Vaals radius of deuterium is smaller than that of hydrogen, because of the smaller stretching amplitude of the C-D bond compared to the C-H bond ([0066]).  Generally, the C-D bond is shorter and stronger than the C--H bond ([0066]).  Therefore, CD3 substitution provides the same color tuning and all of the advantages associated with increased bond strength, i.e. improved efficiency and lifetime ([0066]). 
Given that both Su et al and Xia et al are drawn to organometallic complexes, and given that Boudreault et al does not explicitly prohibit other substituents or substitutions, in light of the particular advantages provided by the use and control of the use of CD3 as a substituent in on organometallic complexes as taught by Xia et al, it would therefore have been obvious to one of ordinary skill in the art to utilize -CD3 in place of -CH3 for R1 and RB in the compound disclosed by Su et al with a reasonable expectation of success.

Regarding claim 30, the combined disclosures of Su et al and Xia et al teach all the claim limitations as set forth above. Additionally, Su et al discloses that the compound has the formula IR(LA)n(LB)3-n, where n is three (3). Thus, the reference discloses a compound with the formula Ir(LA4-1-310)3.

Double Patenting
Claims 17-21 are directed to the same invention as that of claims 1, 5, 7-8, and 10 of commonly assigned co-pending application 17/162,052. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 4, 22, 24, 28, 31, and 38 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-3, 10, 14-15, and 18-20 of copending Application No. 17/162,052 (published as US PGPub 2021/0188888). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 1 of copending Application No. 17/162,052 recites the following ligand: 

    PNG
    media_image21.png
    292
    166
    media_image21.png
    Greyscale

where R1 is an alkyl cycloalkyl, heteroalkyl, etc., and X1-X12 are C or N. Thus, claim 1 of the copending application recites a ligand encompassed by ligand LA recited in instant claim 1, i.e.

    PNG
    media_image9.png
    352
    220
    media_image9.png
    Greyscale

where ring C comprises three (3) fused carbocyclic or heterocyclic rings.
Furthermore, it is noted that:
Claim 2 of the copending application recites subject matter identical to that recited instant claim 2.
Claim 3 of the copending application recites subject matter identical to that recited instant claim 4.
Claim 10 of the copending application recites subject matter encompassing the subject matter recited in instant claim 22.
Claim 14 of the copending application recites subject matter identical to that recited instant claim 24.
Claim 15 of the copending application recites subject matter identical to that recited instant claim 28.

Claim 18 of copending Application No. 17/162,052 recites an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode. The organic comprising comprises a compound with the following ligand: 

    PNG
    media_image21.png
    292
    166
    media_image21.png
    Greyscale

where R1 is an alkyl cycloalkyl, heteroalkyl, etc., and X1-X12 are C or N. Thus, claim 18 of the copending application recites a ligand encompassed by ligand LA recited in instant claim 31, i.e.

    PNG
    media_image9.png
    352
    220
    media_image9.png
    Greyscale

where ring C comprises three (3) fused carbocyclic or heterocyclic rings.
Furthermore, it is noted that:
Claim 19 of the copending application recites subject matter encompassed by instant claim 34.

Claim 20 of copending Application No. 17/162,052 recites a consumer product comprising organic light emitting device, where the organic light emitting device comprises an anode, a cathode, and an organic layer disposed between the anode and cathode. The organic comprising comprises a compound with the following ligand: 

    PNG
    media_image21.png
    292
    166
    media_image21.png
    Greyscale

where R1 is an alkyl cycloalkyl, heteroalkyl, etc., and X1-X12 are C or N. Thus, claim 20 of the copending application recites a ligand encompassed by ligand LA recited in instant claim 38, i.e.

    PNG
    media_image9.png
    352
    220
    media_image9.png
    Greyscale

where ring C comprises three (3) fused carbocyclic or heterocyclic rings.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767